DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 1.26.2022. Claims 1-3, 5-14 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments and Amendments
Applicant's arguments filed Jan 13, 2022 have been fully considered but they are not persuasive.
The Applicant has made one significant amendment to the independent claim 1. More specifically, the independent claim 1 has been amended to a) combine previously dependent claim 4 with the independent claim 1 and b) change the dependencies which arise out of the independent claim 1 amendment. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 rejections, the Applicant provides several arguments to which the Examiner will respond accordingly:
Applicant Argument 1: Bogage fails to disclose the feature "the rotating ring abuts an abutting portion 
formed on an inner periphery of the first rotating part" recited in amended Claim 1, which is also disclosed in paragraph [0034] of the present invention reciting as "The support bearing 13 includes a retaining ring 131 fit around the axle 11. The retaining ring 131 can abut the inner race 121 of the bearing 12". 
 As to the cited Yin reference, Applicant notes that the Office Action does not point out 
where Yin discloses the limitations of amended Claim 1, and Applicant, after carefully reviewing, also finds there is no indication that Yin discloses the above noted features of amended independent Claim 1.
Examiner Response 1: The Examiner respectfully disagrees with this assertion. Independent claim 1 has been amended to include previous claim 4. Bogage in view of Schoner specifically discloses the additional limitations of the amended claim 1, specifically “; the support unit (Bogage, Fig 3 below,60,84) includes a support bearing (Schoner, Fig 1 below, 14) includes a retaining ring (Bogage, Fig 3, 84re) fit around the axle (60) and a rotating ring(Fig 3, 84ro) rotatable relative to the retaining ring (Bogage, Fig 3, 84re), and wherein the rotating ring (Fig 3, 84ro) abuts an abutting portion(Fig 3, 84ab) formed on the inner periphery of the first rotating part(Fig 3,86). As to the Yin reference, it is not relevant to the amended claim 1.
Applicant Argument 2: Regarding the cited Schoner reference, it discloses "[tihe spindle rod 18 is fixedly 
connected to the rotor 8 of the motor 4 so as to rotate therewith" (emphasis added; see lines 54- 55, column 3 of Schoner's Specification), which is different from the above recited elements recited in amended Claim 1, e.g., the axle 11 does not rotate so that the retaining ring 131 of the support bearing 13 to be sleeved and connected to. In other words, under the different structural configurations between Schoner and the claimed invention, Schoner's radial bearing 14 should not be viewed as a counterpart of the support bearing 13 of presently amended independent Claim 1. 
Examiner Response 2: The Examiner respectfully disagrees with this assertion. Bogage discloses all the limitations of claim 1 prior to amendment as shown before, including the support unit with the non-rotating axle. Bogage in view of Schoner explicitly discloses the support bearing. Specifically, Bogage discloses the ball bearing (Fig 3 below, 84) which is well known in the art to have a retaining ring and a rotating ring, the retaining ring being fit around the axle (Fig 3 below, 60) and the rotating ring being connected to the first rotating part (Fig 3, below 86) and second rotating part (Fig 3 below, 82). Bogage (Fig 3 below, 84ab) also discloses the abutting portion formed on an inner periphery of the first rotating part (Fig 3, below 86). Bogage did not specifically disclose the ball bearing (84) to be a support bearing but Schoner discloses the support bearing (Fig 1 below, 14)[Col 3, 55-60] in a similar configuration with 
Applicant Argument 3: Furthermore, it should be noted that, the overall motor configuration with the additional support bearing 13 of the claimed invention is configured to support a sustained heavy load at least comprising the rotor 4, the first rotating part 2 and the second rotating part 3 (see paragraph [0034] of the claimed invention), and hence additional support bearing 13 is configured to share and sustain the permanent (a long-duration) loads onto the rotor in a working status.
HOWEVER, Schoner's motor is configured to be a brake actuator for an electrically actuable vehicle brake. That is to say, under a general usage status, a person skilled in the art would instantly recognize that the Schoner's rotor inherently is NOT| configured to sustain extra permanent loads on the rotor. 
Moreover, Schoner's motor configuration with the additional thrust bearing 14 (or 12 in another embodiment) is configured to bear against (a temporary or an instant) counter- impact force generated from the situation when the stroke of the brake piston 32 is pushing the brake lining 34 to exert a compressing force onto the brake disc to generate a braking force (see column 3, line 63, to column 4, line 15).
Examiner Response 3: The Examiner respectfully disagrees with this assertion. Bogage discloses an industrial/agricultural use where the operating loads and conditions can be quite harsh. Schoner discloses a brake actuator application where the loads can be severe and the validation for its usage is conducted over many years’ worth of endurance cycles.
Applicant Argument 4: Yet further, Schoner's bearing 14 is configured to fit between the rotating shaft (spindle rod 18) and a stationary part of the stator, and hence fails to disclose the structural configuration that the bearing fit between the stationary axle and the first rotating part in the claimed invention.
Examiner Response 4: The Examiner respectfully disagrees with this assertion. As explained in Examiner Response 2, Bogage in view of Schoner discloses all the limitations of amended claim 1. Specifically, the structural configuration is being disclosed by Bogage and the limitation of a support bearing is being disclosed by Schoner.
Applicant Argument 5: In this regard, the weight of the motor or the rotating mechanism of the ceiling fan is mainly transmitted to the rotating ring (132) of the support bearing (13) through the first rotating part (2), significantly lowering the burden of the bearing (12). Thus, the bearing can be implemented by a regular bearing instead of an expensive specific-purpose bearing that is particularly used to support a heavy weight. In this regard, the total cost of the support bearing and the other bearings is even significantly lower than the cost of a single specific-purpose bearing, thereby reducing the cost of the motor as well as the likelihood of breakage). 
Examiner Response 5: Schoner [Col 3, 57-60] discloses the nature of the significant axial forces being supported by the support bearing (14). The other parts of the argument presented above are not part of the limitations of the amended claim 1. Hence, the Examiner respectfully disagrees with the above assertion.
Applicant Argument 6: Claim 12 is an apparatus claim including limitations similar/identical to that recited in corresponding Claim 1. In view of above remarks/arguments of Claim 1, Applicant respectfully submits that Claim 12 should be found allowable for the same reasons. Withdrawal of the rejections under 35 U.S.C. 102/103 is therefore respectfully requested. 
Examiner Response 6: With the Examiner Response 1,2 to the limitations of the amended claim 1, this argument is moot. Hence the Examiner respectfully disagrees with the above assertion.
With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the Examiner will respond accordingly:
Applicant Argument 1: Claims 2-3, 5-11 (depending on amended Claim 1) and Claims 13-14 (depending on amended Claim 12) are thus considered patentable at least for similar reasons advanced with respect to amended Claim 1
Examiner Response 1: With the Examiner Response 1,2 to the limitations of the amended claim 1, this argument is moot. Hence the Examiner respectfully disagrees with the above assertion.
Applicant Argument 2: Turning to dependent Claim 5, the buffering pad 14 is sandwiched between the bearing 12 and the support bearing 13. It can be realized in the mechanical/structural field or in a dictionary, that the term "sandwiched" means that an element is not only located between two adjacent elements but also concurrently contacting the two adjacent elements. Moreover, the buffering pad 14 is configured to absorb impact forces/vibrations between the bearing 12 and the support bearing 13 (see paragraph [0034] of the present invention reciting as "[tihe buffering pad 14 is flexible (such as rubber or the like) and is fit around the axle 11 for absorption of the vibration, reducing the vibration force between the support bearing 13 and the bearing 12 and reinforcing the engagement between the support bearing 13 and the bearing 12"). In this respect, the Schoner's element 14c indicated by the Examiner NEITHER contacts the two adjacent bearings NOR provides the desired effect (vibration absorbing) as the claimed invention.
Examiner Response 2: The Examiner respectfully disagrees with the above assertion. Schoner (Fig 1 below, 14c) shows the buffering pad clearly in contact with the two bearings (Fig 1 below, 12, 14) which will have the effect of isolating the vibration of one bearing from the other. Furthermore, there is no limitation related to buffering pad flexibility in dependent claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bogage (US 5135365A), hereinafter referred to as Bogage in view of Schoner et al (US 5788023A), hereinafter referred to as Schoner.
	Regarding Claim 1, Bogage discloses (Fig 3)[Col 2, 41-49] a motor(14) comprising: a support unit (Fig 3 below, 60, 84) including an axle(60) and a bearing(84) coupled with the axle;
	a first rotating part(86) fit around the axle(60) and coupled with the bearing(84);
	a second rotating part(82) coupled with the first rotating part(86);

	and a stator(80) connected to the support unit,
wherein the support unit (Fig 3 below, 60, 84) includes a bearing coupled with the axle (60), wherein the bearing (84) includes a retaining ring (Fig 3, 84re) fit around the axle (60) and a rotating ring (Fig 3, 84ro) rotatable relative to the retaining ring, and wherein the rotating ring (Fig 3, 84ro) abuts an abutting portion (Fig 3, 84ab) formed on an inner periphery of the first rotating part (Fig , 86).
Bogage does not explicitly disclose the bearing to be a support bearing.
Schoner discloses (Schoner, Fig 1 below,14)[Col 3, 57-60] the bearing to be a support bearing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Bogage with the support bearing as taught by Schoner in order to support the significant axial loads and provide trouble free endurance [Schoner, Col 3, 57-60].


    PNG
    media_image1.png
    648
    444
    media_image1.png
    Greyscale

	
	Regarding Claim 12, Bogage in view of Schoner further discloses a fan(Fig 3 above) comprising: the motor (Bogage, Fig 3 above, 14) as claimed in claim 1; and a plurality of air-driving units(Bogage, Fig 3 above, 16)[Col 3, 3-6] coupled with the second rotating part(82).

    PNG
    media_image2.png
    1063
    763
    media_image2.png
    Greyscale


Claims 2-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bogage in view of Schoner and Yin et al(US20150333592A1), hereinafter referred to as Yin.
Regarding Claim 2, Bogage discloses (Fig 3 above) [Col 2, 47-50] the motor (14) as claimed in claim 1, however, Bogage does not explicitly disclose the bearing (84) includes an inner race coupled with the axle(60) and an outer race radially aligned with the inner race, and wherein an inner periphery of each of the first rotating part(86) and the second rotating part(82) abuts the outer race of the bearing(84a). 
Yin discloses (Fig 3 below)[Para 0027] a bearing (22), having an inner race (222) and outer race (221).
Regarding Claim 3, Bogage, in view of Schoner and Yin, (Bogage Fig 3 above) further discloses an interconnected part of the first rotating part(86) and the second rotating part(82) is around a middle(84a) of an outer periphery of the outer race of the bearing(84). 


    PNG
    media_image3.png
    632
    549
    media_image3.png
    Greyscale

For Claims 2 and 3, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Bogage in view of Schoner having a bearing with inner and outer races as taught by Yin, in order to allow smooth motion and proper alignment of the rotating parts.

Regarding Claim 5, Bogage, in view of Schoner and Yin, discloses the motor as described in Claim 2 stated above. Bogage in view of Schoner and Yin further discloses(Schoner, Fig 1 above) a buffering pad(14c) 22sandwiched between the retaining ring(14a) and the stationary race of the bearing(12) and fit around the axle(Bogage , Fig 3 above, 60), wherein the buffering pad(14c) is off contact (not in contact) with the rotating ring(12a) and the rotating race of the bearing(12).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to form the motor of Bogage in view of Schoner and Yin and have a buffering pad sandwiched between the retaining ring and the stationary race of the bearing and fit around the axle wherein the buffering pad is off contact (not in contact) with the rotating ring and the rotating race of the bearing as further taught by Bogage in view of Schoner and Yin in order to isolate one bearing from the other.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bogage in view of Schoner and Yin as applied to Claim 2 above, and further in view of Lin(US6700257B2), hereinafter referred to as “Lin”.
Regarding Claim 6, Bogage, in view of Schoner and Yin , discloses the motor claimed in Claim 2 as stated above. Bogage, in view of Schoner and Yin, does not disclose a first rotating part including an oil chamber. 
Lin discloses(Fig 2 below)[Col 2, 17-20] a motor, wherein the first rotating part(12) includes an oil chamber(35)[Col 2, 43-46], and wherein the support bearing(34) is disposed in the oil chamber(35). 

    PNG
    media_image4.png
    454
    560
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to form the motor of Bogage in view of Schoner and Yin and having an oil chamber as taught by Lin, in order to lubricate and minimize the temperature rise in the bearing.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bogage, Schoner, Yin and Lin in view of Kikkawa et al(US20070098511A1), hereinafter referred to as “Kikkawa”.
Regarding Claim 7, Bogage in view of Schoner, Yin and Lin discloses a motor as claimed in Claim 6. Bogage in view of Schoner, Yin and Lin do not disclose first rotating part having a screw hole extending from an outer periphery to the inner periphery of the first rotating part and intercommunicating with the oil chamber of the first rotating part, and wherein a screwing ring is engaged with the screw hole. 
Kikkawa discloses(Fig 1 below)[Para 0015] a first rotating part(5) having a screw hole(61) extending from an outer periphery(61b) to the inner periphery(61a) of the first rotating part(5) and 

    PNG
    media_image5.png
    572
    882
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Bogage, Schoner, Yin and Lin and having an oiling hole from the outside of the rotating body and connecting to the oil chamber inside and closing the oiling hole with a screwing plug as taught by Kikkawa that could be taken off to refill the oil and then closed to prevent any oil leakage.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bogage in view of Schoner and Hanna et al(US20090020379A1), hereinafter referred to as “Hanna”.
Regarding Claim 8, Bogage in view of Schoner discloses the motor as claimed in Claim 1 as shown above(Fig 3)[Col 2, 41-49]. Bogage does not disclose rigidity of second rotating part is lower than a rigidity of the first rotating part. 
Hanna discloses(Fig 1 below)[Para 0002] rigidity of second rotating part (12) is lower than a rigidity of the first rotating part (28), since the second rotating part(12) is made of lighter weight 

    PNG
    media_image6.png
    498
    779
    media_image6.png
    Greyscale


Regarding Claim 9, Bogage, in view of Schoner and Hanna, discloses the motor claimed in Claim 8 as stated above. Bogage in view of Schoner and Hanna further discloses(Hanna, Fig 1)[Para 0019] first rotating part(28) is made of iron or steel, and wherein the second rotating part(12) is made of aluminum, magnesium, aluminum alloy, magnesium alloy or aluminum-magnesium alloy. 
For Claims 8 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Bogage in view of Schoner having the rigidity of the second rotating part being lower than the rigidity of the first moving part and first rotating part made of iron or steel and second rotating part made of aluminum, magnesium, aluminum alloy, magnesium alloy or aluminum-magnesium alloy as taught by Hanna, in order to reduce the load on the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bogage in view of Schoner, Hanna and Yin.
Regarding Claim 10, Bogage in view of Schoner and Hanna discloses(Fig 1)[Para 0019] a motor claimed in Claim 8 as stated above. Bogage, in view of Schoner and Hanna, does not disclose an auxiliary bearing abutting an inner sleeve. Yin discloses(Fig 3 below) the motor, wherein the support unit further includes an auxiliary bearing(23) having an inner race(232) coupled with the axle(13) and an outer race(231) radially aligned with the inner race thereof, wherein an inner sleeve(21) is coupled with the inner periphery(21c) of the second rotating part(4) 23and abuts the outer race(23a) of the auxiliary bearing, and wherein a rigidity of the inner sleeve(21) is larger than a rigidity of the second rotating part(4). 

    PNG
    media_image7.png
    642
    560
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to form the motor of Bogage in view of Schoner and Hanna and having an auxiliary bearing abutting an inner sleeve as shown above with the rigidity of the inner sleeve being larger than the rigidity of the second rotating part as taught by Yin so that the sleeve made of iron or steel can support the pressing of the auxiliary bearing into so it without getting loose . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bogage, Schoner, Hanna, Yin in view of Chiba(US5062721A), hereinafter referred to as “Chiba”.
Regarding Claim 11, Bogage in view of Schoner ,Hanna and Yin disclose the motor claimed in Claim 10 as stated above with the second rotating part being made of aluminum, magnesium, aluminum alloy, magnesium alloy or aluminum-magnesium alloy. Bogage in view of Schoner, Hanna and Yin do not disclose the inner sleeve is made of iron or steel.


    PNG
    media_image8.png
    262
    291
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    255
    255
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to form the motor of Bogage in view of Schoner, Hanna and Yin  having the inner sleeve made from steel as taught by Chiba in order ensure the bearing doesn’t become loose due to thermal expansion and contraction.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bogage, in view of Schoner and Noble(US8770949B2), hereinafter referred to as “Noble”.
Regarding Claim 13, Bogage in view of Schoner discloses a ceiling fan(Bogage, Fig 3) shown below as well as described  earlier where the second rotating part(82) includes a tubular portion(82a) coupled with the first rotating part(86) and a disc portion(82b) connected to an outer periphery of the tubular portion(82a), wherein each of the plurality of air-driving units(16) includes a blade. 

    PNG
    media_image10.png
    644
    444
    media_image10.png
    Greyscale

Bogage does not disclose a blade having an inner end face, and wherein a shape of the inner end face of the blade matches a shape of an outer periphery of the disc portion. 
Noble discloses(Fig 5 below)[Col 5, 4-6] a blade(10) having an inner end face(10a) that matches a shape(30a) of an outer periphery of the disc portion(30)

    PNG
    media_image11.png
    265
    463
    media_image11.png
    Greyscale


date of the claimed invention to form the motor of Bogage in view of Schoner and having a blade as taught by Noble to having an inner end face, and wherein a shape of the inner end face of the blade matches a shape of an outer periphery of the disc portion as this will ensure an aesthetic and continuous appearance without any gaps between the blade and the disk housing the motor assembly.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bogage in view of Schoner, Noble and Best(US20100003140A1), hereinafter referred to as “Best”.
Regarding Claim 14, Bogage, in view of Schoner and Noble, discloses a ceiling fan claimed in Claim 13 as stated above. Bogage, in view of Schoner and Noble, does not disclose that the inner end face of each blade is formed by laser cutting. 
Best discloses a blade assembly(3a), the inner face of the flange(2) of which can be formed by laser cutting[Para 0005].

    PNG
    media_image12.png
    391
    491
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art:
Horng et al(US10527045B2) discloses a support bearing to reduce the load on other bearings and a buffering pad to isolate bearings from each other.
Leiber et al(US20150076972A1) discloses a support bearing and radial bearing arrangement including a short leg isolating one bearing from the other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832          

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832